Citation Nr: 0011051	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-03 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a temporary total evaluation for residuals 
of a right ankle injury under the provisions of 38 C.F.R. 
§ 4.29.  

2. Entitlement to a temporary total evaluation for residuals 
of a right ankle injury           under the provisions of 
38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to August 
1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that, during the pendency of this appeal, 
there were two other issues in appellate status: entitlement 
to an evaluation in excess of 10 percent for residuals of a 
right ankle injury; and entitlement to a compensable 
evaluation for contact dermatitis of the right lower 
extremity.  However, at a personal hearing in August 1999, in 
response to questions by the hearing officer, the veteran 
stated that he would be satisfied with an evaluation of 20 
percent for his right ankle disorder and with an evaluation 
of 10 percent for dermatitis.  In his decision of September 
1999, the hearing officer granted the ratings which the 
veteran indicated he was requesting and, consequently, the RO 
did not certify the increased rating issues to the Board.  
Under the circumstances, the Board finds that the veteran 
effectively withdrew from appellate status his claims for 
increased evaluations for residuals of a right ankle injury 
and contact dermatitis of the right lower extremity.  See 
38 C.F.R. § 20.204 (b) (1999).  Therefore, the only issues 
before the Board at this time are the two issues listed on 
the first page of this decision.


FINDINGS OF FACT

1. The veteran has not been hospitalized in excess of 21 days 
for treatment of residuals of a right ankle injury.

2. Since July 1998, the veteran has not undergone surgery for 
his right ankle and his right ankle has not required 
immobilization by cast. 


CONCLUSION OF LAW

1. The criteria for a temporary total evaluation for hospital 
treatment of a service connected disability for a period 
in excess of 21 days have not been met. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 4.29 (1999).

2. The criteria for a temporary total evaluation for 
convalescence from surgery or immobilization by cast have 
not been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A temporary total disability rating (100 percent) will be 
assigned where a veteran has required hospital treatment for 
a service-connected disability in a VA or an approved 
hospital for a period in excess of 21 days. 38 C.F.R. § 4.29.  
In the instant case, the veteran has not been hospitalized 
for a period in excess of 21 days for treatment of residuals 
of a right ankle injury and, therefore, a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 is not 
available to him.

A temporary total disability rating may also be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted for a period 
of one, two, or three months.  Awards commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.  A total 
rating shall be assigned if treatment of a service- connected 
disability; (1) results in surgery necessitating at least one 
month of postoperative convalescence; or (2) required 
surgery, with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, the necessity for confinement, or 
the continued use of a wheelchair or crutches; or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a)(1), (2), and (3).  Extensions 
of one to three months, not to exceed a total convalescent 
period of six months, may also be granted.  38 C.F.R. § 
4.30(b)(1).

On January 31, 1996, the veteran underwent arthroscopic 
debridement of the right ankle at a VA Medical Center, and 
the RO granted a temporary total evaluation for convalescence 
through February 29, 1996.  Since that time, the veteran has 
not undergone any other surgical procedures on his ankle, and 
his ankle has not required immobilization by cast.  In a 
statement received by the RO in August 1998, the veteran 
stated that he had been off from work since July 14, 1998, 
because of the condition of his right ankle.  In August 1998, 
the veteran, through his representative, asserted a claim of 
entitlement to a temporary total evaluation for 
convalescence, and the veteran has continued to assert that 
he should be assigned a 100 percent rating for his right 
ankle disability.  However, he did not have surgery on his 
right ankle in July 1998, nor has his right ankle been 
immobilized by a cast since then.  There is thus no basis 
under which benefits under 38 C.F.R. § 4.30 may be awarded 
for the period commencing in July 1998.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (b).

The Board points out to the veteran that, if he believes that 
he is unable to engage in a substantially gainful occupation 
by reason of service connected disabilities, the appropriate 
benefit to claim would be a total disability evaluation based 
on individual unemployability due to service connected 
disabilities, and not benefits under 38 C.F.R. §§ 4.29, 
4.30. 


ORDER

Entitlement to a temporary total disability rating due to 
hospitalization in excess of 21 days for a service connected 
disability is denied.

Entitlement to a temporary total disability rating due to 
treatment for a service-connected right ankle disability 
requiring a period of convalescence is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 
- 4 -


- 3 -


